                                       UNITED STATES DISTRICT COURT
                                           DISTRICT OF MARYLAND
        CHAMBERS OF                                                                              101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                                        BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                                            (410) 962-7780
                                                                                                      Fax (410) 962-1812


                                                                October 1, 2019

    LETTER TO THE PARTIES

             RE:      Donja H. v. Commissioner, Social Security Administration;
                      Civil No. SAG-19-366

    Dear Plaintiff and Counsel:

            On February 8, 2019, Plaintiff Donja H., who appears pro se, petitioned this Court to
    review the Social Security Administration’s (“SSA’s”) final decision to deny her claim for
    Supplemental Security Income. ECF 1. I have considered the parties’ cross motions for
    summary judgment, and the medical record Plaintiff filed in response.1 ECF 13, 14, 16. I find
    that no hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). This Court must uphold the
    decision of the SSA if it is supported by substantial evidence and if the SSA employed proper
    legal standards. See 42 U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th
    Cir. 1996). Under that standard, I will grant the SSA’s motion, and affirm the SSA’s judgment
    pursuant to sentence four of 42 U.S.C. § 405(g). This letter explains my rationale.

            Plaintiff filed her claim for benefits on March 24, 2015, alleging a disability onset date of
    January 1, 2015. Tr. 184-85. Her claim was denied initially and on reconsideration. Tr. 77-87,
    109-12. An Administrative Law Judge (“ALJ”) held a hearing on July 12, 2017, at which
    Plaintiff was represented by counsel. Tr. 44-76. Following that hearing, the ALJ determined
    that Plaintiff was not disabled within the meaning of the Social Security Act during the relevant
    time frame. Tr. 30-43. The Appeals Council denied Plaintiff’s request for review, Tr. 1-7, so the
    ALJ’s decision constitutes the final, reviewable decision of the SSA.

           The ALJ found that Plaintiff suffered from the severe impairments of “obesity,
    degenerative disc disease of the lumbar spine, status post lumbar decompression and fusion
    surgery; degenerative disc disease of the cervical spine; osteoarthritis of the bilateral knees; type
    II diabetes mellitus; hypothyroidism; chronic pain syndrome; depressive disorder; and panic
    disorder.” Tr. 32. Despite these impairments, the ALJ determined that Plaintiff retained the
    residual functional capacity (“RFC”) to:

             perform sedentary work as defined in 20 CFR 404.1567(a) except the claimant
             cannot climb ladders, ropes, or scaffolds; cannot kneel, crouch, or balance; can
             frequently handle, reach, and finger; can occasionally climb ramps and stairs; can

    1
      After the SSA filed its motion, the Clerk’s Office sent a Rule 12/56 letter to Plaintiff, advising her of the potential
    consequences of failing to oppose the dispositive motion. ECF 15. Plaintiff did not file a formal opposition, but did
    file a letter from a treating source. ECF 16.
Donja H. v. Commissioner, Social Security Administration
Civil No. SAG-19-366
October 1, 2019
Page 2

        occasionally stoop; can have no exposure to extreme cold, vibrations, or hazards,
        such as unprotected heights; cannot use foot controls; can perform simple routine
        tasks; can apply common sense understanding to carry out detailed, uninvolved
        instructions; cannot perform production rate work where each job task must be
        completed in set time periods; is limited to making simple work related decisions
        with only occasional changes in routine work setting; and time off task during the
        work day can be accommodated by normal work breaks.

Tr. 36. After considering the testimony of a vocational expert (“VE”), the ALJ determined that
Plaintiff could perform jobs existing in significant numbers in the national economy, and,
accordingly, that Plaintiff was not disabled. Tr. 42-43.

       I have carefully reviewed the ALJ’s opinion and the entire record. See Elam v. Barnhart,
386 F. Supp. 2d 746, 753 (E.D. Tex. 2005) (mapping an analytical framework for judicial review
of a pro se action challenging an adverse administrative decision, including: (1) examining
whether the SSA’s decision generally comports with regulations, (2) reviewing the ALJ’s critical
findings for compliance with the law, and (3) determining from the evidentiary record whether
substantial evidence supports the ALJ’s findings). For the reasons set forth below, the ALJ
applied the correct legal standards and supported her conclusions with substantial evidence.

       The ALJ proceeded in accordance with applicable law, using the appropriate sequential
evaluation. The ALJ found in Plaintiff’s favor at step one, that Plaintiff had not engaged in
substantial gainful activity since her application date.2 Tr. 32. At step two, the ALJ then
considered the severity of each of the impairments that Plaintiff claimed prevented her from
working. See Tr. 32-33; 20 C.F.R. § 416.920(a)(4)(ii). The ALJ determined that Plaintiff’s
hypertension, hyperlipidemia, and sinus tachycardia were not severe impairments because they
were “adequately controlled with prescription medications” and “[did] not cause more than a
minimal effect on the claimant’s ability to perform basic work-related activities.” Tr. 33.
Regardless, after finding several of Plaintiff’s other impairments to be severe, Tr. 32, the ALJ
continued with the sequential evaluation and considered, in assessing Plaintiff’s residual
functional capacity (“RFC”), the extent to which her impairments limited her ability to work.

        At step three, the ALJ determined that Plaintiff’s impairments did not meet or medically
equal the criteria of any listings. Tr. 33-35. In particular, the ALJ identified and considered
Listings 1.02 (major dysfunction of a joint), 1.04 (disorders of the spine), 12.04 (depressive,
bipolar, and related disorders), and 12.06 (anxiety and obsessive-compulsive disorders). The
ALJ also considered the following Social Security Rulings (“SSR”) for Plaintiff’s impairments
which are not including in the listings: SSR 14-2p (diabetes), SSR 03-2p (chronic pain
syndrome), SSR 14-3p (hypothyroidism), and SSR 02-01p (obesity).




2
  The ALJ found that Plaintiff had income exceeding the applicable substantial gainful activity threshold from short-
term and long-term disability payments, but not from work activity. Tr. 32.
Donja H. v. Commissioner, Social Security Administration
Civil No. SAG-19-366
October 1, 2019
Page 3

         With respect to Listing 1.02, the ALJ explained that Plaintiff’s impairment did not result
in ineffective ambulation, defined as “having insufficient leg functioning to permit independent
ambulation without the use of a hand-held assistive device that limits functioning of both arms.”
Tr. 33. The ALJ noted Plaintiff’s occasional use of a cane, but found that Plaintiff was “able to
perform her personal care, prepare meals, and to feed herself.” Id. The ALJ also explained that
Plaintiff’s impairment did not meet any of the prongs under Listing 1.04 because (A) the record
did not show nerve root compression, (B) the record did not show spinal arachnoiditis, and (C)
Plaintiff was able to ambulate effectively. Tr. 33-34. The ALJ additionally determined that the
non-listings impairments of diabetes, chronic pain syndrome, hypothyroidism, and obesity, alone
or in combination with the other impairments, did not have effects that met the criteria of any
listing. Tr. 34.

        With respect to the two mental health listings, the ALJ engaged in the special technique
for evaluation of mental impairments, but found no more than a moderate limitation in each of
the four relevant functional areas. Tr. 34-35. The ALJ employs the “special technique” to rate a
claimant’s degree of limitation in each functional area, based on the extent to which the
claimant’s impairment “interferes with [the claimant’s] ability to function independently,
appropriately, effectively, and on a sustained basis.” 20 C.F.R. § 416.920a(c)(2). The ALJ uses a
five-point scale to rate a claimant's degree of limitation in the four areas: none, mild, moderate,
marked, or extreme. Id. § 416.920a(c)(4). In order to satisfy the “paragraph B criteria”, a
claimant must exhibit either “marked” limitations in two of the four areas, or “extreme”
limitation in one of the four areas. 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 12.00(A)(2)(b). Here,
with no findings of marked limitation in any area, the ALJ concluded that Plaintiff’s impairments
did not satisfy the “paragraph B criteria.” The ALJ also found that Plaintiff did not meet the
“paragraph C criteria” of the mental health listings, which require “serious and persistent”
disorders lasting at least two years with a history of ongoing medical treatment and marginal
adjustment. Id. § 12.00 (G). I have carefully reviewed the record, and I agree that no listings are
met in this case.

        In considering Plaintiff’s RFC, the ALJ determined that her “medically determinable
impairments could reasonably be expected to cause some of the alleged symptoms,” but found
that Plaintiff’s testimony as to the intensity, persistence, and limiting effects of her symptoms
was “only partially consistent with the medical evidence and other evidence in the record.” Tr.
39; see Chater, 76 F.3d at 594 (explaining the Fourth Circuit’s two-part test for evaluating a
claimant’s subjective complaints).

        The ALJ’s analysis relied upon Plaintiff’s own reports to contradict her allegations of her
symptoms’ severity. Tr. 37 (noting that Plaintiff reported to her physician in August 2015 that
she was much better after her spinal surgery); id. (noting that Plaintiff reported again in
November 2015 that her symptoms had improved since her surgery); id. (noting that Plaintiff
reported in June 2016 that her primary concern was her knees, and not her back); Tr. 38 (noting
that Plaintiff reported in August and November 2016 that she reported great results from her
knee treatment).
Donja H. v. Commissioner, Social Security Administration
Civil No. SAG-19-366
October 1, 2019
Page 4



        The ALJ reviewed the medical evidence and noted that, among other findings, Plaintiff’s
pain was controlled with medication. Tr. 37; see, e.g., Tr. 610 (“[Plaintiff] has decreased her
opioid medication significantly.”). Despite writing that she experienced “some pain relief with
surgery” in her SSA function report, Tr. 252, Plaintiff denied experiencing improvement after
her surgery at the hearing, Tr. 58-60. The ALJ also noted that, although Plaintiff used a cane at
times, “she also did not use a cane at times” and “generally exhibited a normal gait.” Tr. 38. For
support, the ALJ cited to medical records from SMART Pain Management which show that
Plaintiff routinely exhibited a “normal gait, no limp,” and “amubulat[ed] with no assistive
devices.” See, e.g., Tr. 657, 663, 667, 671. Plaintiff testified that she used a cane “98 percent of
the time.” Tr. 62. In response to the ALJ’s questions about the lack of Plaintiff’s cane use
reflected in the record, Plaintiff testified that she thought it was a mistake in the treatment notes.
Tr. 63. Plaintiff could not show in the record where a cane was prescribed. Tr. 64.

       Regarding Plaintiff’s knee pain, the ALJ noted that Plaintiff received knee injections and
went to physical therapy, and that she “reported great results from treatments in August and
November 2016.” Tr. 38. The Commissioner acknowledges that the record additionally shows
“some abnormal clinical signs, including reduced upper extremity motor strength on some
occasions and decreased sensation, motor strength, and reflex loss in some lower extremity
muscles.” ECF 14-1 at 10 n.3. While the record may contain conflicting evidence, the ALJ’s
conclusion that Plaintiff’s allegations were generally inconsistent with the record was supported
by substantial evidence. Thus, the ALJ appropriately considered Plaintiff’s subjective
statements, in addition to the objective results from her medical examinations, to determine her
functional capabilities.

        Looking at Plaintiff’s mental health treatment, the ALJ noted the lack of evidence of
emergency treatment for psychiatric problems, psychiatric hospitalization, or participation in a
mental health day program. Tr. 38. He additionally noted that the record show that Plaintiff was
consistently “fully oriented” with a normal mood and normal thought processes. Id.; see, e.g.,
Tr. 493, 578, 645, 725.

        Finally, the ALJ assigned weight to the opinions rendered by examining and non-
examining medical sources. Tr. 39-41. The ALJ assigned “partial weight” to the opinions of the
State agency consultants, Tr. 84, 99 (opining that Plaintiff could stand or walk up to two hours in
an eight-hour workday), because subsequent evidence received after their examination of the
record supported greater exertional limitations, Tr. 39. The ALJ assigned “little weight” to the
opinions of the State agency psychiatric consultants, Tr. 81, 96 (opining that Plaintiff’s mental
impairments were non-severe), because the record, as a whole, supported a finding that
Plaintiff’s mental impairments were severe, Tr. 39. The ALJ also assigned “little weight” to the
opinion of consultative psychiatric examiner, Dr. Phillips, that Plaintiff’s depression appeared to
be getting worse, Tr. 536, because it was the result of a one-time examination, lacked a function-
by-function analysis, and did not provide specific limitations, Tr. 40.
Donja H. v. Commissioner, Social Security Administration
Civil No. SAG-19-366
October 1, 2019
Page 5

        The ALJ also appropriately considered and explained his evaluation of Plaintiff’s
treatment records and treating physicians’ opinions. Tr. 40-41. The ALJ noted that Dr. Dean’s
March 2015 opinion that Plaintiff could not bend, twist, or lift more than ten pounds, and April
2015 opinion that Plaintiff could not “return to work yet,” were “made within a short time after
the claimant’s March 2015 surgery and [were] reasonable for only a short time period.” Tr. 40
(quoting Tr. 620). The ALJ gave no weight to Dr. Thompson-Richards’s opinion that Plaintiff
was unable to return to work because “disability determination is an issue reserved to the
Commissioner.”3 Id.; see 20 C.F.R. §§ 404.1527(d), 416.927(d). The ALJ gave little weight to
Dr. Cohen’s assessment that Plaintiff required a supportive care program and could not perform
her activities of daily living without coming in for extended periods of time, Tr. 921, because it
was overly restrictive, relied on Plaintiff’s subjective reporting, and did not analyze Plaintiff’s
ability to perform basic work-related activities, Tr. 41. The ALJ assigned “little weight” to the
opinions of Plaintiff’s therapist, Bruce Ferguson, LCPC. Tr. 40. In June of 2015, Ferguson
opined that Plaintiff could follow simple one- and two-step instruction, could perform routine,
repetitive tasks depending on the physical intensity of the task, and could work without close
supervision, but could not attend work on a regular basis due to depressive and anxiety
symptoms. Tr. 517-518. In February of 2017, Ferguson opined that Plaintiff could not establish
or maintain employment. Tr. 574. The ALJ noted that “[t]he course of treatment pursued [was]
not consistent with what one would expect if the claimant were truly as limited as the therapist
reported.”4 Tr. 40. A therapist is, additionally, not an acceptable medical source under Social
Security Law. Id.; see 20 C.F.R. §§ 404.1527(f), 416.927(f). Lastly, the ALJ permissibly gave
little weight to the Global Assessment of Functioning (GAF) scores and the statement of
Plaintiff’s friend. Tr. 41.

        Ultimately, my review of the ALJ’s decision is confined to whether substantial evidence,
in the record as it was reviewed by the ALJ, supports the decision and whether correct legal
standards were applied. See Richardson v. Perales, 402 U.S. 389, 390 (1971). Even if there is
other evidence that may support Plaintiff’s position, I am not permitted to reweigh the evidence
or to substitute my own judgment for that of the ALJ. Hays v. Sullivan, 907 F.2d 1453, 1456
(4th Cir. 1990). In considering the entire record, and given the evidence outlined above, I find
that the ALJ supported his RFC determination with substantial evidence.



3
  The ALJ permissibly did not weigh an opinion of Dr. Thompson-Richards, supplied by Plaintiff, for Plaintiff’s
application to have her federal student loan discharged for reason of a medical impairment. Tr. 14.
4
 The Court notes that Plaintiff filed a letter from Bruce Ferguson, LCPC, on September 11, 2019, ECF 16. New
evidence is material where it is not cumulative and there is “a reasonable possibility that the new evidence would
have changed the outcome.” Meyer v. Astrue, 662 F.3d 700, 705 (4th Cir.2011) (citing Wilkins v. Sec'y, Dep't of
Health & Human Servs., 953 F.2d 93, 96 (4th Cir.1991)). Ferguson’s letter reiterates his earlier opinion that
Plaintiff is “not able to maintain employment at this time” due to “depression and anxiety symptoms, and distorted,
negative thoughts.” ECF 16. In addition to the fact that it focuses on Plaintiff’s condition in September, 2019,
which postdates the ALJ’s December, 2017, decision, Ferguson’s letter is not cause for remand, because it is
cumulative and would not affect the outcome of Plaintiff’s case.
Donja H. v. Commissioner, Social Security Administration
Civil No. SAG-19-366
October 1, 2019
Page 6

       At steps four and five, relying on the vocational expert’s (“VE’s”) testimony, the ALJ
determined that Plaintiff was unable to perform her past relevant work. Tr. 41. However, in
accordance with the VE’s testimony, the ALJ determined that a person with Plaintiff’s RFC
could perform a restricted range of sedentary jobs existing in significant numbers in the national
economy, including addressor, charge account clerk, and document preparer. Tr. 42.

        The Commissioner acknowledges that the ALJ may have failed to resolve an apparent
conflict between the VE’s testimony and the Dictionary of Occupational Titles (“DOT”). ECF
14-1 at 17-18. The ALJ is required to address any conflicts or apparent conflicts between the
VE’s testimony and the information contained in the DOT. See Pearson v. Colvin, 810 F.3d 204,
208-10 (4th Cir. 2015); see also SSR 00-4p, 2000 WL 1898704, at *2 (S.S.A Dec. 4, 2000) (“At
the hearings level, as part of the adjudicator’s duty to fully develop the record, the adjudicator
will inquire, on the record, as to whether or not there is such consistency.”). The Fourth Circuit
has found that an apparent conflict exists between a limitation to “short, simple instructions” and
a Reasoning Level of 2. Thomas v. Berryhill, 916 F.3d 307, 313-14 (4th Cir. 2019); see also
Keller v. Berryhill, 754 F. App’x 193, 198 (4th Cir. 2018) (unpublished) (finding apparent
conflict between limitation to short and simple instructions and Reasoning Level of 3).

        According to the DOT, the addressor position requires a Reasoning Level of 2, and the
charge account clerk and document preparer positions require a Reasoning Level of 3. U.S.
Dep’t of Labor, Dictionary of Occupational Titles §§ 209.587-010, 205.367-014, 249.587-018
(4th ed. 1991). A Reasoning Level of 2 requires the ability to “[a]pply commonsense
understanding to carry out detailed but uninvolved written or oral instructions” and “[d]eal with
problems involving a few concrete variables in or from standardized situations.” Id. App. C. A
Reasoning Level of 3 requires the ability to “[a]pply commonsense understanding to carry out
instructions furnished in written, oral, or diagrammatic form” and “[d]eal with problems
involving several concrete variables in or from standardized situations.” Id.

        Here, the ALJ assessed Plaintiff’s RFC as including the ability to “apply common sense
understanding to carry out detailed, uninvolved instructions.” Tr. 36. This language appears to
follow the DOT’s definition of Reasoning Level 2. Arguably, the ALJ should have made further
inquiries of the VE to determine whether a conflict existed between Plaintiff’s RFC and a job
requiring a Reasoning Level of 3. However, the Commissioner is correct that any error is
harmless, because the first representative occupation of addressor requires only a Reasoning
Level 2. DOT § 209.587-010. A claimant is not disabled if she is able to engage in “work which
exists in significant numbers either in the region where [the claimant] lives or in several regions
of the country.” 42 U.S.C. § 423(d)(2)(A). Thus, even if the ALJ failed to resolve an apparent
conflict regarding the other two occupations, that error was harmless, because the other
identified occupation of addressor (with 67,000 jobs nationally), Tr. 42, 73, exists in significant
numbers. See Lawler v. Astrue, Civil Action No. BPG-09-1614, 2011 WL 1485280, at *5 (D.
Md. Apr. 19, 2011) (finding that where only 75-100 jobs existed in the region where plaintiff
lived did “not undermine the ALJ’s conclusion that plaintiff [was] capable of performing work
that exists in significant numbers in the national economy.”) (citing Hicks v. Califano, 600 F.2d
Donja H. v. Commissioner, Social Security Administration
Civil No. SAG-19-366
October 1, 2019
Page 7

1048, 1051 n.2 (4th Cir. 1979) (declining to determine that 110 regional jobs would be an
insignificant number)).

       The VE additionally testified that the jobs indicated could be performed by an individual
who required the use of a cane for ambulation. Tr. 42. Because the VE’s testimony constitutes
substantial evidence to support the conclusion, the ALJ’s determination must be affirmed.

       For the reasons set forth herein, Defendant’s Motion for Summary Judgment, ECF 15, is
GRANTED. The SSA’s judgment is AFFIRMED pursuant to sentence four of 42 U.S.C. §
405(g). The Clerk is directed to CLOSE this case.

      Despite the informal nature of this letter, it should be flagged as an opinion.        An
implementing order follows.

                                                Sincerely yours,

                                                           /s/

                                                Stephanie A. Gallagher
                                                United States District Judge
